Citation Nr: 0126173	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  99-17 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to an increased evaluation for left knee, 
status post total knee replacement, currently assigned a 30 
percent rating.

2. Entitlement to an increased evaluation for degenerative 
osteoarthritis of the right knee, currently assigned a 20 
percent rating.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The veteran had active service from January 1975 to December 
1976 and periods of active duty for training including from 
June 15, 1985 to June 29, 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Los Angeles, California, that continued the 20 
percent and 10 percent ratings then in effect for the 
veteran's left and right knee disabilities, respectively.  By 
an August 1998 rating decision the left knee rating was 
increased to 30 percent and the right knee rating to 20 
percent, both effective from May 29, 1997, the date of the 
veteran's claim for an increase.  The Board remanded this 
matter in May 2000 for further development.  


FINDINGS OF FACT

1.  The RO has satisfied the duty to notify and assist the 
appellant in the development of his claim to the extent 
possible lacking additional cooperation by the veteran.

2.  The veteran's residuals of a total left knee replacement 
are manifested by some swelling, pain, and weakness; the knee 
has no instability, full extension, and flexion limited to 90 
degrees, with pain during the last 20 degrees.  

3.  The veteran's right knee degenerative osteoarthritis is 
manifested by complaints of pain and swelling, with no 
evidence of weakness, range of motion from -5 to 90 degrees, 
and no currently shown instability.





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
status post total left knee replacement have not been met. 38 
U.S.C.A. §§ 1155, (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000 (codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001); 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5055, 5260, 5261, 5262 
(2001).

2.  The criteria for a rating in excess of 20 percent for 
degenerative osteoarthritis of the right knee have not been 
met. 38 U.S.C.A. §§ 1155 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107 (West Supp. 2001); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260, 5261 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Matters

Service medical records reflect that the veteran injured his 
left knee when he fell off a truck in June 1985.  He was 
diagnosed with partial disinsertion of medial collateral 
ligament with tearing of joint capsule.  A history of 
arthroscopic and open meniscectomy surgery on the left knee 
is shown in the report of a February1990 VA examination, 
which diagnosed depressed fracture left tibial plateau, 
status post open meniscectomy, and status post lateral 
retinacular release with moderate flexion deficits.  Probable 
secondary right knee suprapatellar bursitis was also 
diagnosed.  

By a rating decision of March 1990, the Los Angeles, 
California, RO granted service connection for the left knee 
disorder, status postoperative meniscectomy, and assigned a 
20 percent evaluation.  

VA treatment records reflect that the veteran underwent 
arthroscopy with debridement of debris, loose tissue and scar 
tissue of the left knee joint in November 1993.  The 
postoperative findings included osteoarthritis with grade 2 
chondromalacia of the patella.  The discharge report includes 
a history of a left femur gunshot injury in May 1993.  X-ray 
studies showed a deformity of the distal one third of the 
left fibula consistent with an old healed fracture.  X-rays 
of both knees revealed osteoarthritis, most marked on the 
left, and an intramedullary rod on the shaft of the femur on 
the left.  Another November 1993 X-ray report reflects 
findings of severe osteoarthritic changes of the left knee.

A November 1993 VA examination report reflects a history of 
the in-service left knee injury and subsequent surgeries, 
including the most recent one in November 1993.  The 
veteran's complaints at the time of this examination included 
constant left knee pain with swelling and the joint popping 
and shifting all the time.  The veteran reported that the 
left knee was stiff in the morning and after walking a while.  
Examination of the left knee revealed a positive McMurray 
test, mild tenderness on palpation, and tenderness on range 
of motion.  There was mild lateral instability in the left 
knee.  The range of motion was 25 to 90 degrees, and in the 
right knee it was 0 to 130 degrees.  The diagnosis was severe 
antalgic osteoarthritis of the left knee with moderate range 
of motion deficits and antalgic gait secondary to severe pain 
in the left knee.  

A VA examination report of October 1995 reflects a history of 
the left knee injury in service followed by surgery and 
continued pain.  The veteran also was noted to have sustained 
a non-service related gunshot wound fracture to the left 
femur at the side of the knee that was injured, which was 
surgically repaired by placement of a rod in the femur.  On 
physical examination, the left knee showed evidence of 
arthritic changes with chondromalacia and crepitation.  
Flexion was 90 degrees, extension was 180 degrees, and the 
knee joint was grossly unstable.  The right knee also showed 
crepitation of the patellofemoral joint, with the cruciate 
ligaments otherwise intact.  Right knee extension was 180 
degrees and flexion was 140 degrees.  An X-ray report 
accompanying this examination report reveals findings of 
moderate degenerative osteoarthritis of the right knee and 
marked degenerative osteoarthritis of the left knee.  This 
examination report contains the examining physician's opinion 
that the arthritic changes taking place in the right knee 
were at least in part due to favoring of the service-
connected left knee.

By a rating decision of April 1996, the Los Angeles RO 
granted service connection for degenerative osteoarthritis of 
the right knee as secondary to the service- connected left 
knee disability.  The RO assigned a 10 percent rating for the 
right knee disorder and continued the 20 percent rating for 
the left knee disorder.  This evaluation was confirmed and 
continued by the January 1998 rating decision on appeal.  

VA treatment records from 1997 through 1998 include a May 
1997 treatment record, which shows complaints of pain, 
swelling and popping of the left knee, along with findings of 
1+ medial laxity and 15 degrees valgus.  The veteran had a 
non-mobile patella, range of motion of 10 to 90 degrees and 
positive patellofemoral grind.  A left knee X-ray report of 
May 1997 reveals an impression of status post lateral tibial 
plateau fracture with subsequent tri-compartmental post 
traumatic osteoarthritis of the severe degree.  An X-ray 
report of July 1997 reveals findings of severe osteoarthritis 
of the left knee.  In September 1997 the veteran complained 
of left knee pain and claimed he could only walk one block.  
Range of motion of the left knee was 0 to 90 degrees.  In 
October 1997, he underwent surgery to remove the left femur 
intermedulliary (IM) rod which had been inserted five years 
earlier secondary to the nonservice connected gunshot wound 
and was now painful.  The veteran was described as having 
osteoarthritis of the left knee, associated with the IM rod.  
The post surgery diagnoses shown on X ray in October 1997 
include an old healed fracture with abundant callus formation 
seen in the mid femoral shaft, with bullet fragments seen 
overlying this region and osteoarthritic changes of the knee 
joint.  

The report of a May 1998 VA examination reveals a history of 
the veteran's service connected tibial fracture injury caused 
by a fall from a truck and the subsequent gunshot wound which 
resulted in the left femur fracture.   It was reported that 
he used a right knee brace daily and occasionally used a 
cane.  The examination report reflects pertinent complaints 
of muscle cramps in both calves, especially the left, chronic 
pain, weakness, stiffness, swelling of the left knee, easy 
fatigability and no endurance.  He reported that his left 
knee gave way primarily when walking down hills or stairs, 
and sometimes on flat surfaces, and that his left knee locked 
about four times a month.  He described the knee pain as 
precipitated primarily by walking and said it increased when 
walking 30 or 40 feet, and during prolonged sitting of 30 
minutes or more.  It was noted that he sometimes used a cane 
but no other orthotics.  He never had dislocations, recurrent 
subluxations or inflammatory arthritis.  His gait was 
antalgic and he walked with a marked limp favoring the left 
leg.  He reported being unable to squat, lift heavy objects, 
run, take long walks or sit for extended periods.  

The physical examination of May 1998 revealed a 20-degree 
valgus deformity of the left knee.  The veteran squatted 25 
degrees with complaints of pain in the left knee.  He 
hesitated doing the squatting exercise secondary to pain and 
complained of stiffness.  He had difficulty balancing at 25 
degrees with the heels flat and could squat to 30 degrees 
with his heels raised.  He could walk three steps on his 
heels and five steps on his toes before being stopped by 
pain.  When walking on his toes, his left heel was lower than 
the right by about one-inch.  He reportedly could not stand 
on his left leg longer than a second before losing balance 
and complaining of pain in the knee.  He was also unable to 
stand on the right leg due to balance problems and pain in 
the right knee.  Tandem heel-toe walking was difficult due to 
balancing, which was felt to be likely due to muscle weakness 
as well as pain.  The left quadriceps was 2 centimeters 
smaller in circumference than the right, and the 
circumference of the left knee was 1 centimeter larger than 
the right.  There was also noticeable quadriceps atrophy 
bilaterally.  Strength in the left leg was 3/5 on extension 
and 4/5 on flexion, limited by pain.  On the right it was 4/5 
on extension and flexion, limited by pain.  The left knee 
showed mild effusion of the inferior portion of the knee.  
There was severe crepitance of the left knee throughout the 
range of motion with pain accompanying the movement whether 
active or passive.  Active/passive left knee extension was 
0/0 degrees and flexion was 105/105 degrees, with pain at any 
attempt beyond that point.  The right knee demonstrated 
moderate crepitance and +5 degrees active/passive extension 
and 115/120 degrees active/passive flexion with pain beyond 
that point.  The diagnosis was severe 
tri-compartmental osteoarthritis of the left knee secondary 
to service-connected injury.  The right knee was not further 
addressed.  

The opinion given in the May 1998 VA examination report was 
that although the veteran had a gunshot wound to the left leg 
the most likely cause of the severe osteoarthritis of the 
left knee was the service- connected injury, " with 
secondary gait changes postoperatively after the gunshot 
wound and insertion of the intermedulliary rod."  The 
examiner further stated that it was more likely than not that 
the severe osteoarthritis was inevitable primarily secondary 
to the fragments present in the knee from the tibial plateau 
fracture.

Based on the findings from this examination, the RO granted a 
20 percent rating for the veteran's right knee degenerative 
arthritis and a 30 percent rating for his left knee status 
post meniscectomies with severe osteoarthritis, both from May 
29, 1997, the date of his claim for increase. 

On December 2, 1999 the veteran underwent a total left knee 
replacement secondary to severe posttraumatic arthritis.  The 
presurgery report from the same month reflects complaints of 
bilateral knee pain, status post multiple injections with 
transient relief.  His right knee was described as 
symptomatic since 1992, with popping but no locking, swelling 
or stiffness.  The left knee history included status post 
multiple procedures, with failure of conservative therapy and 
complaints of pain at night and rest.  The pain was described 
as limiting his every day activities.  The post-operative 
diagnosis continued to be left knee osteoarthritis.  This 
diagnosis was verified by the December pathology report that 
reflects reactive and degenerative changes of the bone and 
articular cartilage, consistent with degenerative joint 
disease.  

Subsequent to his December 1999 surgery, the veteran 
underwent physical therapy in the hospital to rehabilitate 
his left knee, during which he was noted to be somewhat 
noncompliant in using a CPM (continuous passive motion) 
device for rehabilitation on more than one occasion, and was 
advised of the risks of not using the device.  His passive 
range of motion around this time was 0-45 degrees, limited by 
pain.  A physical therapy note of December 9, 1999 reflects 
the veteran's apprehension about moving and weight-bearing on 
the left leg, and concerns about pushing himself too hard 
secondary to increased pain.  However, he was described as 
having the strength to progress quickly.  His problems 
included decreased active range of motion of the left knee 
and the ability to ambulate only 100 feet with axillary 
crutches.  The two week goals were for the veteran to walk 
500 feet with axillary crutches, 0-100 degree active left 
knee range of motion, and the ability to negotiate 2 flights 
of stairs.  A physical therapy note two days later again 
reflects the veteran's complaints of being pushed too hard to 
increase his left knee's range of motion, which was 10-60 
degrees.  He was unable to complete the rehabilitation 
program independently, unable to fully weight bear on the 
left leg and was unable to negotiate 8 steps.  The two week 
goals were modified to his being able to complete the program 
independently, with the ability to negotiate 8 stairs up and 
down.  He was also to increase his weight-bearing ability to 
75 percent and increase his range of motion from 0 to 80 
degrees.  By December 15, the veteran was ambulating well 
with crutches, and by December 16, 1999, he was discharged to 
home, to continue with outpatient rehabilitation.  

A January 2000 orthopedic clinic note reveals that the 
veteran was six weeks post total knee arthroplasty (TKA), 
with decreased range of motion in his left knee.  He was not 
in physical therapy at this time.  The left knee range of 
motion was 0 to 75 degrees, with no instability, well-healed 
incision and no effusion.  An X-ray showed a left total knee 
arthroplasty in good alignment.  A February 2000 physical 
therapy evaluation note reflects that "imaging" showed a 
mild valgus genu deformity and a moderate suprapatellar joint 
effusion in the left knee, with no evidence of hardware 
loosening.  There was an irregularity in the mid to distal 
femoral cortex indicative of prior fracture.  The veteran's 
symptoms included left knee pain on weight bearing, going 
down stairs, end range flexion and prolonged flexion such as 
sitting on the bus.  The veteran complained that he had 
limited left knee flexion, persistent left knee pain, and 
edema since the surgery.  He voiced regrets about undergoing 
the surgery.  His active motion of the left knee was 0 to 75 
degrees and of the right knee -5 to 116 degrees.  The left 
knee had passive motion of flexion to 80 degrees.  He also 
had a decreased range of left knee motion at flexion and a 
left antalgic gait.  He was assessed as having good 
rehabilitation potential.

A March 2000 VA physical therapy progress note reflects 
continued complaints of left knee soreness with increased 
pain at end range flexion.  Palpation revealed moderate edema 
with warmth to the left knee.  Passive range of motion was 
left knee flexion to 90 degrees in the prone position.  The 
assessment was severe left knee pain with end range flexion, 
passive range of motion, with some relief with ice.  A cane 
was suggested to relive weight bearing.  

By a rating decision of June 2000, the RO assigned a 
temporary total disability for the total left knee 
replacement from December 2, 1999 to February 1, 2001.  
Effective February 2, 2001, the 30 percent evaluation for the 
left knee disability resumed.  The 20 percent rating for the 
right knee disability was confirmed and continued.

The report from a January 2001 orthopedic examination for VA 
purposes reflects the history of veteran's in-service left 
knee injury and the subsequent left knee surgeries, 
culminating in the December 1999 total left knee 
arthroplasty.  The history of the nonservice related gunshot 
wound resulting in a fracture to the left femur in 1989 was 
also noted, as was a history of a left femur fracture in 
childhood which was described as having no significant 
residuals.  The examiner reviewed the medical records.  

The January 2001 examination report reflects current 
complaints of pain in the right knee, which the veteran 
attributed to the fall in service as well as increased weight 
bearing following the three previous surgeries.  He described 
intermittent swelling and having received Cortisone 
injections, with no relief.  He reported constant pain with 
sitting and increased pain going up and down stairs, bending, 
squatting, stooping, crawling or sitting in small spaces, 
such as bus, theater or airplane seats.  He described needing 
to straighten his knees to relieve the pain.  Regarding his 
left knee, he described still having limited bending and 
weakness in the left leg, despite the total arthroplasty.  He 
also reported additional problems with the knee on crawling, 
stooping and walking, but admitted to having significantly 
less pain with the knee overall than before the replacement 
surgery.  He described constant pain in both knees, which he 
said varied from uncomfortable to horrible.  He alleged that 
he had pain, weakness, stiffness, occasional swelling and a 
sense of occasional stellate instability in the left knee.  
He described both knees as having a lack of endurance.  The 
only medication he took for his knees was Motrin, indicating 
that he sometimes took up to 800 milligrams when the pain was 
significant.  He claimed to be unable to walk for long 
periods of time, or do household activities such as 
vacuuming, mowing or gardening.  He indicated that he had 
difficulty climbing stairs, which was said to cause pain, 
particularly in the right knee under the kneecap.  He was not 
currently employed and last worked in 1988.  

The January 2001 examination revealed that the right thigh 
was 47 centimeters in circumference, 2 centimeters larger 
than the left.  The calves were of equal size and the left 
leg was 0.75 centimeters longer than the right.  The 
veteran's gait had a slight limp.  The surgical scars were 
noted to be non-disfiguring and non-tender.  He was noted to 
have moderate pes planus bilaterally, and did not require a 
device to walk.  He could only squat to 50 percent of normal, 
complaining of pain in both knees, especially on the right.  
Both knee joints appeared abnormal.  There was 1+ effusion on 
the left side and slightly increased heat, in comparison to 
the right knee.  

According to the January 2001 examination report, active and 
passive ranges of motion were the same.  Left knee extension 
was to 0 degrees and flexion to 90/140 degrees.  The veteran 
described pain at roughly the last 20 degrees of flexion due 
to tightness of part of the knee.  Right knee extension was 
to -5/0 degrees and flexion to 125/140 degrees.  The right 
knee had increased pain beyond 90 degrees of flexion.  Drawer 
and McMurray tests were negative bilaterally.  Range of 
motion of the left knee was limited by pain and weakness, 
with pain being the main limitation.  Right knee range of 
motion was limited only by pain.  

The examiner noted that both knees had "excellent 
stability."  In the left knee, there was no laxity of the 
ligaments in total knee extension and no posterior sag.  
Although the veteran appeared to have no anterior cruciate 
ligament, there was sufficient stability in the knee that 
there was no anterior sag or rotatory instability.  In the 
right knee the medial and collateral ligaments were quite 
stable.  Lachman's test for anterior cruciate ligament 
integrity was normal and there was no evidence of posterior 
cruciate instability.  Apley's grind test of the medial and 
lateral compartments of the right knee was normal.  

Neurological examination of the lower extremities, as part of 
the January 2001 examination, was normal on the right and 
abnormal on the left.  Left quadriceps atrophy was noted 
based on the circumference measurements and quadriceps 
strength was 4/5.  No weakness was evident on the right side, 
with the quadriceps strength 5/5.   X-rays taken during the 
January 2001 examination showed a total knee joint 
arthroplasty in the left knee, with components cemented in 
excellent position and no evidence of loosening.  The right 
knee was shown to have severe degenerative arthritis in the 
patellofemoral junction and mild osteoarthritic and 
degenerative changes elsewhere.  The final clinical diagnoses 
were post-traumatic arthritis, right and left knees, status 
post left total knee arthroplasty; and right knee 
degenerative arthritis, with severe patellofemoral arthritis 
and mild general osteoarthritis of the joints.  

The January 2001 examination report contains a discussion of 
the veteran's functional limitations.  First, the examiner 
noted that there was no evidence of subluxation or lateral 
instability of either knee and that the veteran was shown to 
have significant arthritis of the right knee by examination 
and X-ray.  The functional limitations were described as 
significant.  The veteran was shown to have limited range of 
motion in both knees, which prevented full squatting.  The 
left knee was noted to show swelling and increased heat, and 
to have weakness and mild deformity, as manifested by 
evidence of atrophy and the strength testing results.  The 
left knee range of motion was limited to 90 degrees, which 
could cause problems with crawling, squatting or kneeling.  
The examiner noted that there was evidence of pain and 
grating in the right patellofemoral junction; incomplete 
extension of the right knee, lacking 5 degrees from full 
extension; and flexion limited to 125 degrees.  The examiner 
noted that although right knee swelling was not currently 
shown, it was easy to assume that he did experience swelling 
in view of the amount of arthritis present, and that no 
weakness was evident on the right side in view of the 5/5 
muscle strength.  The examiner expressed the opinion that the 
veteran could be employed in light work, lifting no more than 
20 to 30 pounds and walking no more than 3 to 4 hours in an 8 
hour workday.  He could only occasionally squat, crawl, or 
climb stairs or ladders.  The veteran's nonservice- connected 
gunshot wound was described as having no significant 
residuals other than scars, and the examiner said it did not 
participate in the veteran's service connected knee 
disabilities.

An attempt was made to obtain records from the Social 
Security Administration as per the Board's May 2000 remand 
instructions.  This resulted in a reply from the Social 
Security Administration in August 2000 stating that no 
records exist.  

II. Legal Criteria

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2001).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases. 38 C.F.R. § 4.21 (2001).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2001).

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service- 
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2 (2001)), the regulations do 
not give past medical reports precedence over current 
findings. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The United States Court of Appeals for Veterans Claims 
(Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that it is not enough for an examiner to state a 
range of motion.  Rather, 38 C.F.R. § 4.40 (2000) requires 
consideration of factors such as lack of normal endurance, 
functional loss due to pain, and pain on use; specifically 
limitation of motion due to pain on use including during 
flare-ups.  The Court also held that 38 C.F.R. § 4.45 (2000) 
required consideration of weakened movement, excess 
fatigability, and incoordination.  Moreover, the Court stated 
that there must be a full description of the effects of the 
disability on the veteran's ordinary activity. 38 C.F.R. § 
4.10 (2001).

Diagnostic Code 5055 for a knee replacement indicates that a 
100 percent rating applies for one year following 
implantation of the prosthesis.  Following the one-year 
period, a 60 percent rating applies if the replacement 
resulted in chronic residuals consisting of severe painful 
motion or weakness in the affected extremity. If the 
implantation results in intermediate degrees of residual 
weakness, pain, or limitation of motion, the disability is to 
be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  
A minimum rating of 30 percent applies to any knee 
replacement. 38 C.F.R. § 4.71a.

Arthritis is rated on the basis of limitation of motion of 
the joint involved.  8 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010. Pursuant to Diagnostic Code 5010, arthritis due to 
trauma, substantiated by X- ray findings, will be rated as 
degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes of the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by a finding such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by a finding such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, the disability will be 
rated as follows: With X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations a 20 percent rating 
will be assigned.  With X- ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups a 10 
percent evaluation will be assigned.

Diagnostic Code 5256 provides a 60 percent rating for 
extremely unfavorable ankylosis of the knee in flexion at an 
angle of 45 degrees or more.  The disorder is rated at 50 
percent if the knee is ankylosed in flexion between 20 and 45 
degrees.  A 40 percent rating applies if the knee is 
ankylosed in flexion between 10 and 20 degrees.  The disorder 
is rated at 30 percent if ankylosed at a favorable angle in 
full extension, or in slight flexion between zero and 10 
degrees.  38 C.F.R. § 4.71a.

Other impairment of the knee is rated under Diagnostic Code 
5257, which provides that recurrent subluxation or lateral 
instability warrants a 10 percent rating when there is slight 
impairment.  Ratings of 20 and 30 percent are warranted for 
moderate and severe impairment, respectively. 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2001).

In regard to limitation of motion, Diagnostic Code 5260 
provides that limitation of flexion of the knee to 60 degrees 
warrants a zero percent evaluation.  Limitation of flexion of 
the knee to 45 degrees warrants a 10 percent evaluation.  A 
20 percent evaluation requires that flexion be limited to 30 
degrees, and a 30 percent evaluation requires that flexion be 
limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2001).

Diagnostic Code 5261 provides that limitation of extension of 
the knee to 5 degrees warrants a zero percent evaluation, and 
to 10 degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that extension be limited to 15 degrees, 
and a 30 percent evaluation requires that extension be 
limited to 20 degrees.  A 40 percent evaluation requires that 
extension be limited to 30 degrees, and a 50 percent 
evaluation requires that extension be limited to 45 degrees. 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2001).

Normal knee motion is from zero degrees to 140 degrees.  See 
38 C.F.R. § 4.71, Plate II (2001).

The Office of VA General Counsel has issued two opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities.  These opinions reflect that a veteran who 
has X-ray evidence of arthritis and instability of the knee 
may be evaluated separately under Diagnostic Codes 5003 and 
5257 provided additional disability is shown. VAOPGCPREC 23-
97 (July 1, 1997) (23-97); VAOGCPREC 9-98 (August 14, 1998) 
(9-98).  Additional disability is shown when a veteran meets 
the criteria for a noncompensable evaluation under either 
Diagnostic Code 5260 or 5261, which include flexion limited 
to 60 degrees or extension limited to 5 degrees, or when 
there is painful motion such that it adds to the actual 
limitation of motion shown under Diagnostic Code 5260 or 
5261.  9-98 at paragraphs 1, 6.  A separate evaluation may 
also be granted under Diagnostic Code 5003 and 38 C.F.R. § 
4.59, when a veteran technically has full range of motion 
that is inhibited by pain.  9-98 at paragraphs 4, 6; see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Under Diagnostic Code 5262, a 10 percent disability rating is 
provided for malunion of the tibia and fibula, with slight 
knee or ankle disability.  Malunion of the tibia and fibula 
with moderate knee or ankle disability warrants a 20 percent 
evaluation, and malunion of the tibia and fibula with marked 
knee or ankle disability warrants a 30 percent evaluation.  
Nonunion of the tibia and fibula, with loose motion, 
requiring a brace, warrants a 40 percent evaluation. 38 
C.F.R. § 4.71a, Diagnostic Code 5262 (2001).

It is provided in 38 C.F.R. § 4.27 (2001) that hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.

In determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors, which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a mater of law.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
However, the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case." 
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Separate disabilities arising from a single disease entity 
are to be rated separately.  In particular, separate ratings 
may be warranted for disfigurement and pain from scars on the 
head, face, or neck.  Esteban v. Brown, 6 Vet. App. 259, 261- 
62 (1994); 38 C.F.R. § 4.25(b) (2000).  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  Fanning v. Brown, 4 Vet. App. 225 (1993); 38 
C.F.R. § 4.14 (2000).

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  In part, this 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100 ; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA has issued final rules to amend adjudication 
regulations in order to implement the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000). 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  VA has stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  In general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  Although 
the RO has not addressed the veteran's claim in light of the 
new law and regulations, the Board finds that the veteran is 
not prejudiced by its consideration of his claim under the 
new legislation inasmuch as VA has satisfied its obligations 
to the veteran.  

The RO has informed the veteran of the information and 
evidence needed to substantiate his claim, and has provided 
him a statement of the case and multiple supplemental 
statements of the case apprising him of the evidence of 
record, the bases for the decisions reached in his claim and 
the applicable law and regulations.  Similar information has 
been provided in the Board's remand.  All available medical 
records have been obtained, he has been afforded VA 
examinations, he has and he has been offered the opportunity 
to submit evidence and argument on the merits of the issues 
on appeal, and has done so.  Further, the veteran has 
obtained representation and his representative has prepared 
argument on his behalf.  By phone contact of August 2001, the 
veteran stated that he had no further evidence to submit and 
that he wished the claim to be adjudicated without further 
delay.  In view of the foregoing, the Board finds that the 
veteran will not be prejudiced by its actions and that a 
remand for adjudication by the RO in light of the new 
legislation would only serve to further delay resolution of 
the veteran's claim.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Analysis

Regarding the veteran's left knee, the Board notes that the 
RO properly assigned a temporary 100 percent rating in its 
June 2000 rating decision, in accordance with Code 5505.  The 
veteran now has a 30 percent rating for residuals of his left 
knee replacement, which is the minimum to be assigned under 
Code 5055.  His post surgery residuals are not shown to 
consist of chronic severe painful motion or weakness in the 
affected extremity, which would warrant a 60 percent 
evaluation under this code.  Although some left knee weakness 
is shown, the most recent examination revealed muscle 
strength of 4/5, whereas full strength would be 5/5.  
Therefore, the reduced strength could not be described as 
severe.  While the veteran has reported continued pain in the 
left knee, he has indicated that it is significantly less 
than prior to his replacement surgery.  Thus, while he still 
reports pain, the evidence does not show that pain on motion 
can properly be characterized as severe.  Accordingly, the 
criteria for 60 percent under Code 5055 are not met.  

The veteran does have limitation of motion of the left knee 
but the joint can be flexed and extended so it is not 
ankylosed.  Therefore, the left knee disability must be rated 
under Code 5260, 5261 or 5262.  The residuals of the 
replacement surgery are shown to be some swelling, pain, 
weakness, and limitation of flexion.  On the most recent 
rating examination, the knee had full extension to zero 
degrees and flexion to 90 degrees, with the last 20 degrees 
reportedly limited by pain.  Even deducting the last painful 
20 degrees, the veteran would still have 70 degrees of 
flexion, which would warrant only a 10 percent rating.  In 
fact his current 30 percent rating is the maximum provided by 
Diagnostic Code C 5260 for limitation of flexion.  There is 
no evidence to suggest that his current left knee disability 
is equivalent to nonunion of the tibia and fibula with loose 
motion, requiring a brace, which would warrant a 40 percent 
evaluation under DC 5262.  To the contrary, his prosthesis 
was found to be properly fitted, with no evidence of 
loosening, according to the X-ray findings documented in the 
January 2001 examination report.  Additionally, although the 
veteran has applied for a clothing allowance and reported 
using a right knee brace when examined in May 1998, the 
evidence does not show that his left knee disability has 
resulted in non-union of the tibia and fibula requiring a 
left knee brace.  Further, there was no evidence of any left 
knee instability at the time of the last examination.  Thus, 
the criteria for a 40 percent rating for the left knee under 
Code 5262 have not been met.  Since instability of the left 
knee is not shown there would be no basis for assigning a 
separate rating under Diagnostic Code 5257.  There are no 
other pertinent diagnostic codes, which can be applied that 
would allow for a higher evaluation in this matter.  
Therefore, the veteran's left knee disability is shown to be 
consistent with the currently assigned 30 percent rating.

Regarding the right knee, the current rating is 20 percent 
under Code 5010-5257.  As provided in the Rating Schedule, 
arthritis established by X-ray is to be rated based on 
limitation of motion of the affected joint(s).  Diagnostic 
Codes 5003, 5010.   In this case arthritis of the right knee 
has been radiographically demonstrated.  At the time of the 
January 2001 examination, there was X-ray evidence of severe 
patellofemoral arthritis with mild general osteoarthritis 
elsewhere in the knee.  At that time, the veteran's 
complaints included pain and intermittent swelling.  There 
was no swelling shown on the examination and right lower 
extremity strength was 5/5, with the examiner stating that 
there was no evidence of weakness.  The report does show a 
limitation of motion due to pain.  Extension was -5 degrees, 
which warrants a zero percent rating under Diagnostic Code 
5261.  Flexion was to 125 degrees but limited by pain to 
approximately 90 degrees; this also warrants a zero percent 
rating Diagnostic Code 5260.  However, a 10 percent rating 
may be assigned for limitation of motion of an arthritic 
joint that would be noncompensdable under the particular 
joint code.  Thus, an evaluation higher than 20 percent is 
not warranted for the veteran's right knee osteoarthritis 
base on limitation of motion, even with consideration of the 
De Luca factors.  

The Board has also considered Diagnostic Code 5257, which 
could be the basis for a higher or separate evaluation for 
the right knee.  See VAOPGCPREC 23-97 (July 1, 1997) (23-97); 
VAOGCPREC 9-98 (August 14, 1998) (9-98).  To warrant as 
higher (30 percent) rating under that code, there would have 
to be severe impairment due to recurrent subluxation or 
lateral instability.  Such is not shown in this case.  In 
fact the January 2001 examination revealed no evidence of any 
right knee instability, with the examiner noting that both 
knees had "excellent stability" and describing the findings 
in support of that conclusion.  Therefore, there veteran 
clearly does not meet the requirements of Diagnostic Code 
5257 for a 30 percent rating.  Additionally, the assignment 
of a separate evaluation for the right knee under Code 5257 
is not applicable in this case inasmuch as instability of 
that knee is not currently shown by the probative and 
competent evidence.  While the veteran reported using a right 
knee brace when he was afforded an examination in May 1998, 
specific findings as to any instability of the right knee 
were not noted at that time and, as previously stated, on the 
January 2001 examination his knees were described as having 
excellent stability.  Also, as there is no evidence of a 
tender and painful scar, a separate evaluation is not 
warranted under 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2001) pursuant to Esteban v. Brown, 6 Vet. App. 259 (1994). 

In conclusion, the Board finds that the preponderance of the 
evidence is against awarding increased ratings for the 
veteran's left and right knee disorders.  The January 2001 
examination is shown to have been adequate and included 
consideration of functional limitations in accordance with 
DeLluca.  Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Part 4 
(1999), to include other potentially applicable diagnostic 
codes whether or not they were raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no schedular basis upon which to 
assign a higher disability evaluation higher than the 20 
percent awarded for the right knee and the 30 percent for the 
left knee disabilities.


ORDER

A rating in excess of 30 percent for the residuals of a total 
left knee joint replacement is denied.

A rating in excess of 20 percent for osteoarthritis of the 
right knee is denied.

	

		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 

